Citation Nr: 0917915	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-13 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
December 1964.

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

For the entire time on appeal, the Veteran's lumbosacral 
strain has been manifested by subjective complaints of pain 
on motion; objective findings include pain and loss of motion 
attributed to a nonservice-connected low back disorder. 


CONCLUSION OF LAW

The criteria for a compensable rating for a lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.71a, 4.124a, Diagnostic Code (DC) 5237 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria. See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  The Board will consider entitlement 
to staged ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the claim on appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008).

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

In this case, throughout the rating period on appeal, the 
Veteran claims that his lumbosacral spine disability warrants 
a compensable rating.  A higher rating is warranted when the 
evidence shows the following:

*	forward flexion of the thoracolumbar 
spine greater than 60 degrees but 
not greater than 85 degrees;
*	combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, 
*	muscle spasm, guarding, or localized 
tenderness not resulting an abnormal 
gait or abnormal spinal contour; or, 
*	incapacitating episodes of 
intervertebral disc syndrome having 
a total duration of at least 1 week 
but less than 2 weeks during the 
past 12 months (all at 10 percent). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

Under the regulations, the normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

After a careful review of the medical evidence of record, the 
Board finds that a compensable rating for a lumbosacral spine 
disability is not warranted for any period of the claim. 

Specifically, the Veteran's private doctor noted that X-rays 
of the lumbar spine showed moderately severe degenerative 
disc disease at L4-5 and at L5-S1 as well as mild 
degenerative disc disease at L3-4 and facet degenerative 
change throughout the lower lumbar spine. The private 
doctor's impression was "moderate multilevel lumbar 
spondylosis without acute abnormality."  

At his March 2005 VA examination, the examiner diagnosed the 
Veteran's symptoms as "[l]umbosacral pain post fusion and 
loss of motion as outlined. Post fusion L4 to Sacrum."  The 
examiner's diagnosis was based on the Veteran's history of 
back surgery in 1976 in which two herniated discs were 
removed and joints L4-L5 and L5-S1 were fused. 

A claim of service connection for "herniated nucleus 
pulposus" was previously denied in 1976 based upon a private 
doctor's diagnosis after hospitalization and evaluation 
noting tenderness primarily in the L5 region.  Thus, the 
March 2005 VA examiner's diagnosis that the Veteran's present 
symptoms of pain and loss of motion were due to post surgical 
pain as a result of the fusion L4 to sacrum indicate that his 
pain and loss of motion are attributed to a nonservice-
connected disorder and not attributable to his chronic 
lumbosacral strain. 

Given these findings, a preponderance of the evidence shows 
that the Veteran's complaints of pain are not due to his 
service-connected low back disorder but rather is due to a 
nonservice-connected herniated disc.  Therefore, the evidence 
does not support a higher rating based on pain and loss of 
motion.  

Next, muscle spasms, guarding, and localized tenderness 
resulting in an abnormal gait has not been shown.  
Specifically, at the most recent VA examination, the Veteran 
walked erect with no limp, could get on and off the 
examination table, and could dress and undress.  He did not 
use a cane or any assistive device.  Physical examination 
revealed no muscle spasm.  Therefore, there is no basis for a 
higher rating on this basis.

Further, to the extent the Veteran has intervertebral disc 
syndrome, this has been attributed to a post-service injury 
and not related to a service-connected low back strain.  
Therefore, to the extent he exhibited signs and symptoms of 
diminished sensation in the toes and marked weakness of the 
ankle jerk, there is no basis to assign a higher rating for 
his service-connected disability on this basis.

The Board has also considered the Veteran's statements and 
sworn testimony from the DRO hearing, that he had pain when 
he moved, problems sleeping, back spasms, leg spasm, tingling 
in both legs, and that his pain began before the post-service 
injury.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
chronic lumbosacral strain is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-
0164, 2009 WL 524737 (Fed. Cir. March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
lumbosacral strain; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the Veteran's assessment of the severity 
of his disabilities.  See Cartright, 2 Vet. App. at 25.  

Although the Veteran reported pain and complained of flare-
ups during the March 2005 examination, the evidence does not 
establish service-connected etiology for his increased level 
of impairment.  As noted above, the 2005 examiner attributed 
the Veteran's complaints to his nonservice-connected back 
disorder (herniated disc).

Therefore, even considering the Veteran's subjective 
complaints of pain, flare-ups, and of tenderness over the 
vertebrae, the evidence does not warrant a higher rating 
under the rating schedule or in contemplation of additional 
factors affecting limitation of motion as set forth in DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's lumbosacral strain has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

In this case, the evidence does not suggest that the Veteran 
underwent frequent periods of hospitalization with regard to 
his service-connected back disability.  Furthermore, he has 
not complained that his service-connected disability has 
affected his ability to work.  For these reasons, there is no 
evidence to suggest that he was not adequately compensated 
for his disability by the regular rating schedule.  
Accordingly, the Board finds that referral for assignment of 
an extra-schedular evaluation is not warranted in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a 10 percent disability 
rating for a lumbosacral spine disability.  The Board has 
considered the entire period of the claim and finds that the 
assignment of different ratings for different periods of time 
during the claim period is not warranted.  See Hart v. 
Mansfield, 21Vet. App. 505 (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

For an increased-compensation claim, §5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  He was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006. 

The Board acknowledges that the VCAA letter sent to the 
Veteran in March 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2005 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his chronic back disability had worsened in severity, 
including statements from his doctors, lab and X-ray results, 
or his own statements describing his symptoms, frequency and 
severity of the symptoms, and their causation of additional 
disability.  

Additionally, a April 2006 statement of the case (SOC), 
December 2006 supplemental statement of the case (SSOC) and 
July 2007 supplemental statement of the case (SSOC) informed 
him of the specific rating criteria used for the evaluation 
of his claim.  

The SOC advised him of the rating considerations of 38 C.F.R. 
§ 4.1, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations, and also presented him with the diagnostic codes 
used to evaluate mental disorders, including the specific 
criteria for the various ratings.  

The SOC and SSOCs explained in detail why he was granted a 0 
percent rating and not granted the next higher 10 percent 
rating, listing the criteria for the next higher rating.  
Based on the evidence above, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  In his claim for an increased 
rating, he reported that his symptoms had "increased in 
severity" and that he could not lift, stand, walk or sit for 
long periods of time and he had pain on motion.  

Additionally, in February 2006 he submitted private treatment 
records and in January 2007, he authorized the VA to request 
private treatment records in support of his claim for an 
increase.  Furthermore, on his Appeal Form 9 and at his DRO 
hearing, he stated that his current pain was due to his 
service-connected disability and warranted a higher rating.  
In the most recent VA examination, he reported pain, loss of 
motion, and occasional flare-ups.  There are the types of 
criteria used to evaluate chronic back disabilities and 
reflect his actual knowledge of what is needed to support his 
claim.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to VA's duty to assist, the RO obtained service treatment 
records and associated private treatment records with the 
file.  Additionally, he was afforded a VA examination in 
March 2005.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

A compensable disability rating for lumbosacral strain is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


